DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet (WO 20170721339) {all citations to English equivalent US 2018/0312006) in view of Pirotte (US 2015/0202924) and/or Hatakenaka (US 6,079,464).
Regarding claim 15, Bonnet discloses [Figures 1-4] a tire for a passenger vehicle, the tire comprising: a tread 2 intended to come into contact with the ground via a tread surface 21 and having an axial tread width LT, the tread 2 comprising two axially exterior portions 22, 23, each having an axial width LS1, LS2 at most equal to 0.3 times the axial width LT [Bonnet, Paragraph 0037], comprising at least one rubbery material intended to come into contact with the ground during running [Bonnet, Paragraph 0007], at least one axially exterior portion 22, 23 comprises axially exterior grooves 24 (reading on “axially exterior cuts” when directed to “self locking siping” of Figures 4a-4b, Paragraph 0083), forming a space opening onto the tread surface 21 and being delimited by at least two main lateral faces 241, 242 connected by a bottom face 243, and the axially exterior grooves 24 (axially exterior cuts) have a depth D defined by the maximum radial distance between the tread surface 21 and the bottom face 243; and a crown reinforcement 3 radially on the inside of the tread 2,the crown reinforcement comprising a working reinforcement 4 and a hoop reinforcement 5, the working reinforcement 4 being made up of two working layers 41, 42, each comprising reinforcing elements which are coated in an elastomeric material, mutually parallel and respectively form, with a circumferential direction of the tire, an oriented angle at least equal to 20° and at most equal to 50°, in terms of absolute value, and of opposite sign from one layer to the next [Bonnet, Paragraph 0079], the reinforcing elements in each ply being made up of individual metal threads or monofilaments having a cross-section the smallest dimension of which is at least equal to 0.20 mm and at most equal to 0.5 mm [Bonnet, Paragraph 0029], and a breaking strength Rm, the density of reinforcing elements in each working layer 41, 42 being at least equal to 100 threads per dm and at most equal to 200 threads per dm [Bonnet, Paragraph 0030], and the hoop reinforcement 5 comprising at least one hooping layer comprising reinforcing elements which are mutually parallel and form, with the circumferential direction of the tire, an angle at most 10°, in terms of absolute value [Bonnet, Paragraph 0031], wherein the breaking strength Re of each working layer is at least equal to 30,000 N/dm, where Rc is defined in the same way as claimed [Bonnet, Paragraph 0033].
Bonnet does not specifically recite wherein, in at least one of the two axially exterior portions, the at least one rubbery material intended to be in contact with the ground during the running has a Shore hardness at least equal to 48 and at most equal to 60.
Pirotte teaches [Figures 3-9] a tire 10 for a passenger vehicle, comprising a tread 40, having a rolling surface 49 (tread surface) comprising two axial ends 45, 46 (axially exterior portions), wherein at the rubber material forming the tread 40 has a Shore hardness of 60 [Pirotte, Paragraph 0041], falling within the claimed range of from 48 to 60 at the end point.  Hatakenaka is similarly directed to a passenger car tire and teaches a range of Shore A hardness values (for the tread) between 45 and 65 to optimize wear resistance, snow grip, and ice grip (Column 2, Lines 32+).   
It would have been obvious to one of ordinary skill in the art to modify Bonnet with the teachings of Pirotte and/or Hatakenaka for the benefits detailed above.
Regarding claim 16, Bonnet and Pirotte teach the invention of claim 15 above. Pirotte further teaches [Figures 3 -9] the rubber material forming the tread 40 having a maximum tan delta value of 0.27 at 23°C [Pirotte, Paragraph 0041], overlapping with the claimed range of from 0.12 to 0.30. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonnet with the teachings of Pirotte to have the rubbery material forming the tread on the axially exterior portions to have a tan delta of less than .027 at 23°C. Doing so would allow for improvement in the rolling resistance and fuel consumption, as well as a compromise between other performance parameters [Pirotte, Paragraph 0055; Figure 9, curve “C4” ].
Regarding claim 17, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the depth D of the axially exterior grooves 24 (axially exterior cuts) of being at least equal to 5 mm [Bonnet, Paragraph 0024], and a circumferential spacing P between the grooves of at least 8 mm [Bonnet, Paragraph 0055], falling within the claimed range of at least 4 mm.
Regarding claim 18, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] a maximum circumferential spacing P between the grooves of 50 mm [Bonnet, Paragraph 0056].
Regarding claim 19, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the depth of the axially exterior grooves 24 (axially exterior cuts) being less than 8 mm [Bonnet, Paragraph 0052].
Regarding claim 20, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] a radial distance between the bottom face 243 of the axially exterior grooves 24 (axially exterior cuts) and the crown reinforcement 3 is at least 1.5 mm [Bonnet, Paragraph 0057].
Regarding claim 21, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] a radial distance between the bottom face 243 of the axially exterior grooves 24 (axially exterior cuts) and the crown reinforcement 3 is at most 3.5 mm [Bonnet, Paragraph 0058].	
Regarding claim 22, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the axial width LS1, LS2 of each of the two axially exterior portions of the tread are at most equal to 0.2 times the axial width LT of the tread [Bonnet, Paragraph 0061].
Regarding claim 23, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] each working layer 41, 42 comprising reinforcing elements made up of individual metal threads or monofilaments having a diameter at least equal to 0.3 mm and at most equal to 0.37 mm [Bonnet, Paragraph 0062].	
Regarding claim 24, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] each working layer 41, 42 comprising reinforcing elements which form, with the circumferential direction of the tire, an angle at least equal to 22° and at most equal to 35° [Bonnet, Paragraph 0063].
Regarding claim 25, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the density of the reinforcing elements in each working layer is at least 120 threads per dm and at most 180 threads per dm [Bonnet, Paragraph 0064].
Regarding claim 26 and 27, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the reinforcing of the working layers 41, 42 being made of steel, preferably carbon steel [Bonnet, Paragraph 0065].	
Regarding claims 28 and 29, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the reinforcing elements of the hooping layer 5 being made of textile, specifically selected from the group consisting of: aliphatic polyamide, aromatic polyamide, a combination of aliphatic polyamide and aromatic polyamide, polyethylene terephthalate and rayon [Bonnet, Paragraph 0069].
Regarding claim 30, Bonnet and Pirotte teach the invention of claim 15 above. Bonnet further discloses [Figures 1-2] the hoop reinforcement 5 being located radially on the outside of the working reinforcement 4 [Bonnet, Paragraph 0070].
	As to claim 31, Bonnet teaches the use of steel in the working belt layers and textile in the hooping layer (Paragraphs 68 and 69). 
 Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. Applicant argues that the Examiner failed to provide any reasoning that would motivate a skilled artisan to combine the cited references beyond a bald statement that a skilled artisan seeking to improve rolling resistance and fuel consumption "would have first looked to the exemplary tread compositions and the most preferred hardness ranges". It is emphasized, though, that the tread rubber composition of Bonnet, which is directed to a passenger car tire, necessarily has a hardness value. One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of well-known tread compositions specifically designed for passenger car tires. Pirotte provides one example of a tread composition designed for passenger car tires and having a Shore hardness between 55 and 65 (50% of this range falls within the claimed range) and a maximum tangent delta between 0.1 and 0.4. While Pirotte includes additional structural features, the reference does in fact attribute improved performance properties to the aforementioned tread composition (Paragraph 55). Hatakenaka (US 6,079,464) is an additional prior art reference directed to passenger car tires (column 5, Lines 5+). More particularly, Hatakenaka teaches a tread composition having a Shore hardness between 45 and 65 (fully encompasses the claimed range) designed to provide ice grip, snow grip, and wear resistance (Column 2, Lines 32+). It is emphasized that the claimed hardness values are consistent with those that are commonly used in passenger car tires and Applicant has not provided a conclusive showing of unexpected results for said values (lack of comparative examples having hardness values less than 48 AND above 60).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 20, 2022